DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/08/2021, with respect to the objection of claim 19 have been fully considered and are persuasive in view of the amendment filed on 06/08/2021.  The objection of claim 19 has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0084741 A1 to Gilliam et al. (hereafter refers as Gilliam) in view of US 2020/0037251 A1 to Du et al. (hereafter refers as Du) and further in view of  US 2006/0133408 A1 to Nogueira-Nine et al. (hereafter refers as Nogueira).
Regarding claim 1, Gilliam teaches an irrigation system (Fig. 1-3) comprising:
a sensor device (sensor device 140, Fig. 2 and paragraphs [34, 38, 44]) configured to detect irrigation characteristics indicating one or more irrigation conditions (the sensor device is configured to detect lightning levels, moisture levels, pH, temperature, or etc..., paragraphs [24, 39, 41]); and
a controller (C/C 160 of a watering computer, paragraphs [37, 42]) in electrical communication with the sensor device (C/C 160 of the watering computer is an electrical component that is configured to communicate with the sensor device, paragraphs [37-39, 41]) and with one or more irrigation valves (wherein the C/C 160 of the watering computer is configured to control one or more irrigation values, paragraphs [42, 47]) to activate the irrigation valves according to an irrigation schedule (to activate the one or more irrigation valves based on a schedule, paragraphs [36, 42, 43]), wherein the controller:
(the C/C 160 of the watering computer transmits a ping/query message to the sensor device 140, paragraph [51]), and
wherein the sensor device sleeps (wherein the sensor device is sleeping/inactive, paragraph [52]).
	However, Gilliam does not explicitly teach the controller “transmits a first sequence of a first plurality of wake messages” to the sensor device, and “transmits a second sequence of a second plurality of wake messages” to the sensor device; “wherein the first sequence and the second sequence are transmitted before the controller listens for communication” from the sensor device; and “subsequent to transmitting the second sequence”, transmits a message payload packet to the sensor device and wherein the sensor device sleeps for a duration of “a wait time interval”.
Du teaches a system (a wireless system, Fig. 8) comprising: 
a device (a STA, Fig. 6, 8); and 
a controller (AP, Fig. 6, 8) in electrical communication with the device (in a wireless communication with the device, Fig. 6, 8), 
wherein the controller: 
transmits a first sequence of a first plurality of wake messages to the device (the AP transmits a series of short wake-up frames, i.e. short wake-up frames index =0 to index=3, Fig. 6 and paragraphs [136-137]); 
(the AP transmits a following series of short wake-up frames, i.e. another short wake-up frames index =0 to index=3, Fig. 6 and paragraphs [136-137]),
wherein the first sequence and the second sequence are transmitted before the controller listens for communication from the device (wherein at least two series of short wake up frames, index =0 to index = 3, are transmitted before the AP receives wake-up acknowledgement message from the STA, Fig. 6 and paragraphs [136-137]); and
subsequent to transmitting the second sequence, transmits a message payload packet to the device (subsequent to transmitting the second series of short wake up frames, index =0 to index = 3, the AP transmits a data packet, i.e. cached data, to the STA, paragraph [136]);
wherein the sensor device sleeps for a duration of a wait time interval (the STA sleeps for a duration of a wait time interval, i.e. until transmitting wake-up acknowledgment message, paragraphs [27, 136] and Fig. 6).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of controller transmits the first sequence of the first plurality of wake messages to the device, and transmits the second sequence of the second plurality of wake messages to the device; wherein the first sequence and the second sequence are transmitted before the controller listens for communication from the device; and subsequent to transmitting the second sequence, transmits a message payload packet to the device as taught by Du, with the teachings of controller and sensor device in the irrigation system as taught by Gilliam, for a purpose of efficiently saving energy for the sensor device, by enabling (see Du, paragraphs 16-21]). 
However, the combination of Gilliam and Du does not explicitly teach wherein the sensor device sleeps for a duration of a wait time interval “after receiving one of the first plurality of wake messages in the first sequence or one of the second plurality of wake messages in the second sequence and before receiving the messaging payload packet”.
 Nogueira teaches a system (a communication system that including a sensor, Fig. 1 and paragraph [27]) comprising:
a sensor device (a node A is a sensor device, Fig. 1-2 and paragraph [27])  configured to detect characteristics (the node A is configured to detect one or more characteristics, paragraph [27]); and
a controller (a node B is configured to control the operation of the node A, abstract and paragraphs [27, 29-30]) in electrical communication with the sensor device (the node B is in electrical communication with the node A, Fig. 1 and paragraphs [29-30, 52]), wherein the controller:
transmits a sequence of a plurality of wake messages to the sensor device (the node B transmits a wake up signal (WU) including a plurality of repetitions of a wake up message/block, i.e. a plurality of wake up blocks in sequence, to the node A, paragraphs [30-31] and Fig. 3-4); and
subsequent to transmitting the sequence, transmits a message payload packet to the sensor device (subsequent to the transmission of the plurality of wake up messages/blocks, the node B transmits a data packet to the node A, paragraphs [33-34] and Fig. 3-4);
wherein the sensor device sleeps for a duration of a wait time interval after receiving one of the plurality of wake messages in the sequence and before receiving the messaging payload packet (wherein the node A sleeps/inactive after receiving one of the plurality of wake up message/blocks and before receives the data packet, paragraphs [31-34] and Fig. 3-4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the sensor device sleeps for the duration of the wait time interval after receiving one of the plurality of wake messages in the sequence and before receiving the messaging payload packet as taught by Nogueira, with the teachings of controller and sensor device in the irrigation system as taught by combination of Gilliam and Du, for a purpose of ensure that the sensor device is active at a time of the transmission of the message payload packet while allowing the sensor device to save energy/power by be inactive before receiving the message payload packet (see Nogueira, paragraphs [32-35]). 
Regarding claim 2, Nogueira further teaches wherein the controller transmits each of the first plurality of wake messages at a wake count interval (the node B transmits each of the wake up messages/blocks in a sequence at a wake up duration, Fig. 2-4 and paragraph [29]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the controller transmits each of the first plurality of wake messages in sequence at a (see Nogueira, paragraphs [29, 44-48]). 
Regarding claim 3, Nogueira further teaches wherein:
the sensor device periodically checks for wake messages at a channel activity detection interval (the sensor device/node A is periodically checking for the wake message(s) at a reception slot, i.e. a slot for detecting channel activity, abstract, paragraphs [29, 40-41] and Fig. 2-4); and
the controller transmits the first plurality of wake messages in a time period that is no less than the channel activity detection interval (the node B transmits the plurality of wake up blocks in a wake up duration that is more than the reception slot of the node A, Fig. 2-4, 6 and paragraphs [43-48]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the sensor device periodically checks for wake messages at the channel activity detection interval; and the controller transmits the first plurality of wake messages in the time period that is no less than the channel activity detection interval as taught by Nogueira, with the teachings of controller and sensor device in the irrigation system as taught by Gilliam, for a purpose of ensure that the sensor device is able to receive one of the wake up messages, by transmitting the first plurality of wake messages in the (see Nogueira, paragraphs [29, 44-48] and Fig. 2-4). 
Regarding claim 4, Gilliam further teaches wherein the controller also receives a response packet from the sensor device responsive to the message payload packet (the C/C 160 of the watering computer receives sensor data from the sensor device in response to the ping message, paragraph [51]).
Regarding claim 7, Gilliam further teaches wherein the controller further: 
pairs with the sensor device (the C/C 160 of the watering computer pairs with the sensor device, see Gilliam, paragraphs [44, 46]);
determines a communication channel over a communication network (during a pairing process, identify a first wireless link as a channel for discovery a pairing message, see Gilliam, paragraphs [28, 44, 47]); and
establishes a communication link with the sensor device on the communication channel (establishing a communication link with the sensor device on the first wireless link, see Gilliam, paragraphs [28, 44, 47]).
Regarding claim 11, Nogueira further teaches wherein:
the plurality of wake messages comprise a wake counter (each of the WU blocks/messages includes a time pointer indicating a time where the sensor device/node A should be awake to receive the message, wherein a value of the time pointer is decreasing by each WU message/block, i.e. wake counter, paragraphs [30, 32-35]); and
the sensor device is configured to determine the wait time interval based on the wake counter in the one wake message received (the sensor device/node A is configured to determine a sleep interval based on the time pointer received in one of the WU blocks/messages, paragraphs [31-34]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the plurality of wake messages comprise a wake counter and the sensor device is configured to determine the wait time interval based on the wake counter in the one wake message received as taught by Nogueira, with the teachings of the first plurality of wake messages and the second plurality of wake messages as taught by combination of Gilliam and Du, for a purpose of ensure that the sensor device is active at the time of the transmission of the message payload packet while transmitting the sequence of the plurality of wake messages, by transmitting the wake counter in each of the wake messages (see Nogueira, paragraphs [31-35]). 
Regarding claim 12, Gilliam further teaches wherein the sensor device is a soil moisture sensor (wherein the sensor device is a soil moisture sensor, paragraphs [24, 39, and 41]).
Regarding claim 13, Gilliam teaches a sensor device (sensor device 140, Fig. 2 and paragraphs [34, 38, 44]) for use in a sprinkler system (for use in a sprinkler system, Fig. 1-3) comprising:
a network interface (the sensor includes a device interface 220, Fig. 4 and paragraphs [37-39]) in electrical communication with a controller (the device interface 220 of the sensor enabling the sensor to communicate the sensor data to an C/C 160 of a watering computer, paragraphs [37-39, 41]); 
(sensor device 140 including a sensor to detect lightning levels, moisture levels, pH, temperature, or etc..., paragraphs [24, 39, 41]); and
a processing element (C/C 160 of the sensor device 140, Fig. 4 and paragraph [39]) in electrical communication with the sensor and the network interface (in electrical communication with the sensor and the device interface 220, Fig. 4 and paragraphs [39-40]), wherein the processing element:
sleeps for a duration (wherein the sensor device is sleeping/inactive, paragraph [52]); and
wakes up to receive a message payload packet from the controller (the sensor device is awake to receive a ping/query message from the C/C 160 of the watering computer, paragraph [51]).
However, Gilliam does not explicitly teach “receives one of a plurality of wake messages from the controller, wherein the plurality of wake messages are transmitted in the two or more sequences”; sleeps for a duration “of the wait time interval, wherein the wait time extends through the entire transmission of the two or more sequences from the controller”.
Du teaches device (STA device 140, Fig. 8, 9(b) comprising:
a network interface (a main communication module and WUR, Fig. 8 and Fig. 9(b), receiving module 21, paragraph [143]) in electrical communication with a controller (in a wireless communication with the device, Fig. 8, 9(b)); and
a processing element (processing module 23/cpu, Fig. 9(b) and paragraph [143]) in electrical communication with the network interface (in electrical communication with the main communication module and WUR, Fig. 9(b) and paragraph [143]), wherein the processing element:
	receives one of a plurality of wake messages from the controller (receives one of the plurality of short wake-up frames from the AP, paragraphs [136-137, 143]), wherein the plurality of wake messages are transmitted in the two or more sequences (wherein the plurality of short wake-up frames are transmitted in at least two sequences, i.e. short wake-up frames index =0 to index=3 is one sequence, Fig. 6 and paragraphs [136-137]); 
sleeps for a duration of a wait time interval (the STA sleeps for a duration of a wait time interval, i.e. until transmitting wake-up acknowledgment message, paragraphs [27, 136] and Fig. 6), wherein the wait time extends through the entire transmission of the two or more sequences from the controller (wherein the wait time interval extends through the entire transmission of at least two sequences from the AP, Fig. 6 and paragraphs [27, 136]); and
wake up to receive a message payload packet from the controller (receives the data packet, i.e. cached data, from the AP, paragraphs [136, 144]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving one of a plurality of wake messages from the controller, wherein the plurality of wake messages are transmitted in the two or more sequences, sleeping for a duration of the wait time interval, wherein the wait time extends through the entire transmission of the two or more sequences from the controller as taught by Du, with the teachings of controller and sensor device in the irrigation (see Du, paragraphs 16-21]). 
However, the combination of Gilliam and Du does not explicitly teach “determines a wait time interval”.
Nogueira teaches a sensor device (a node A is a sensor device, Fig. 1-2 and paragraph [27]) receives one of a plurality of wake messages from the controller (the node A receives one of a plurality of WU messages/blocks, paragraph [32, 35] and Fig. 3-4), wherein the plurality of wake messages are transmitted in sequence (the node B transmits a plurality of wake up blocks/messages in sequence to the node A, paragraphs [30-31] and Fig. 3-4); determines a wait time interval (wherein the node A determines a wait time interval/sleep interval based on a time pointer in the WU message/block, paragraphs [31-34] and Fig. 3-4); sleeps for a duration of the wait time interval (wherein the node A sleeps/inactive for a duration of the wait time interval, paragraphs [31-34] and Fig. 3-4); and wakes up to receive a message payload packet from the controller (the node A wakes up a time indicated by the time pointer to receive a data packet from the node B, paragraphs [31-34] and Fig. 3-4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the sensor device determines a wait time interval, sleeps for a duration of the wait time interval, and wakes up to receive a message payload packet from the controller as taught by Nogueira, with the teachings of controller and sensor device in the irrigation (see Nogueira, paragraphs [32-35]).
Regarding claim 14, Gilliam further teaches wherein the processing element further transmits a response packet to the controller responsive to the message payload packet, the response packet comprising the sensor data (the C/C 160 of the sensor device transmits the sensor data to the C/C 160 of the watering computer in response to the ping message, paragraph [51]).
Regarding claim 15, Nogueira further teaches wherein:
each of the plurality of wake messages comprises a wake counter (each of the WU blocks/messages includes a time pointer indicating a time where the sensor should be awake to receive the message, wherein a value of the time pointer is decreasing by each WU message/block, i.e. wake counter, paragraphs [30, 32-35]); and 
the sensor device further determines the wait time interval based on the wake counter in the wake message that was received (the node A determines a sleep interval based on the time pointer received in one of the WU blocks/messages, paragraphs [31-34]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the plurality of wake messages comprise a wake counter and the sensor device is configured to determine the wait time interval based on the wake counter in the one wake message received as taught by Nogueira, with the teachings of controller and (see Nogueira, paragraphs [31-35]). 
Regarding claim 16, Nogueira further teaches wherein the processing element further receives a wake message from the controller at each of a channel activity detect (CAD) interval (the sensor device receives the wake message(s) at each of the reception slots, i.e. a slot for detecting channel activity, abstract, paragraphs [29, 40-41] and Fig. 2-4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving a wake message from the controller at each of a channel activity detect (CAD) interval as taught by Nogueira, with the teachings of controller and sensor in the irrigation system as taught by combination of Gilliam and Du for a purpose of ensure that the sensor is able to receive one of the wake up messages, by transmitting the first plurality of wake messages in the time period that is more than the channel activity detection interval of the sensor device (see Nogueira, paragraphs [29, 44-48] and Fig. 2-4). 
Regarding claim 17, Gilliam further teaches wherein the controller is an irrigation system controller and the sensor is one of a soil sensor (wherein the sensor device is a soil moisture sensor and/or pH measurement, paragraphs [24, 39, and 41]).
claim 18, Gilliam further teaches wherein the response packet comprises sensor data indicating one or more irrigation conditions (wherein the sensor data including one or more irrigation conditions, paragraphs [24, 39, 41]).
Regarding claim 19, Gilliam teaches a method for transmitting data within a sprinkler system (a method for transmitting data within a sprinkler system, Fig. 1-3), the method comprising:
by a sprinkler controller (C/C 160 of a watering computer is configured to perform the functions, paragraphs [37, 42]):
transmitting a message payload packet to a node device (transmitting a ping/query message to the sensor device 140, paragraph [51]); and
receiving a response packet from the node device responsive to the message payload packet (the C/C 160 of the watering computer receives sensor data from the sensor device in response to the ping message, paragraph [51]); 
by the node device (sensor device 140 if configured to perform the functions, Fig. 2 and paragraphs [34, 38, 44]):
sleeping for a duration (wherein the sensor device is sleeping/inactive, paragraph [52]);
waking up to receive a message payload packet from the sprinkler controller (the sensor device is awake to receive a ping/query message from the C/C 160 of the watering computer, paragraph [51]); and
transmitting a response packet to the controller responsive to the message payload packet (the sensor device transmits the sensor data to the C/C 160 of the watering computer in response to the ping message, paragraph [51]).
transmitting a first plurality of wake messages in a first sequence to at least one node device” in the sprinkler system, “transmitting a second plurality of wake messages in a second sequence to the least one node device, wherein the first sequence and the second sequence are transmitted before the controller listens for communication from the at least one device”, “subsequent to transmitting the second plurality of wake messages in the second sequence”, transmitting the message payload packet, and by the node device “receiving one of the plurality of wake messages” and sleeping for a duration of “a wait time interval”..
Du teaches a method for transmitting data within a system (a method for transmitting data within a wireless system, Fig. 6, 8), the method comprising: 
by a controller (AP, Fig. 6, 8):
transmits a first plurality of wake messages in a first sequence to at least one node device in the system (the AP transmits a series of short wake-up frames, i.e. short wake-up frames index =0 to index=3, Fig. 6 and paragraphs [136-137]); 
transmits a second plurality of wake messages in a second sequence to the least one node device (the AP transmits a following series of short wake-up frames, i.e. another short wake-up frames index =0 to index=3, Fig. 6 and paragraphs [136-137]),
wherein the first sequence and the second sequence are transmitted before the controller listens for communication from the at least one node device (wherein at least two series of short wake up frames, index =0 to index = 3, are transmitted before the AP receives wake-up acknowledgement message from the STA, Fig. 6 and paragraphs [136-137]); and
subsequent to transmitting the second plurality of wake messages in the sequence, transmits a message payload packet to the node device (subsequent to transmitting the second series of short wake up frames, index =0 to index = 3, the AP transmits a data packet, i.e. cached data, to the STA, paragraph [136]); and
by the node device:
	receiving one of the plurality of wake messages from the controller (the STA receives one of the plurality of short wake-up frames from the AP, paragraphs [136-137, 143]),
	sleeping for a duration of a wait time interval (the STA sleeps for a duration of a wait time interval, i.e. until transmitting wake-up acknowledgment message, paragraphs [27, 136] and Fig. 6),
waking up to receive a message payload packet from the controller (receives the data packet, i.e. cached data, from the AP, paragraphs [136, 144]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting the first plurality of wake messages in the first sequence to at least one node device, transmitting the second plurality of wake messages in the second sequence to the least one node device, wherein the first sequence and the second sequence are transmitted before the controller listens for communication from the at least one device, subsequent to transmitting the second plurality of wake messages in  as taught by Du, with the teachings of controller and sensor device in the irrigation system as taught by Gilliam, for a purpose of efficiently saving energy for the sensor device, by enabling the sensor device to sleep for a duration of time while be in active state, based on wake up messages from the controller, to communicate with the controller (see Du, paragraphs 16-21]). 
However, the combination of Gilliam and Du does not explicitly teach “determines a wait time interval”.
Nogueira teaches a method for transmitting data (a method for transmitting data, Fig. 1, 3) comprising:
by a controller (a node B is configured to control the operation of the node A, abstract and paragraphs [27, 29-30]):
transmitting a plurality of wake messages in sequence to at least one node device (the node B transmits a wake up signal (WU) including a plurality of repetition of a wake up message/block, i.e. a plurality of wake up blocks in sequence, to the node A, paragraphs [30-31] and Fig. 3-4);
subsequent to transmitting the plurality of wake messages in sequence, transmitting a message payload packet to the node device (subsequent to the transmission of the plurality of wake up messages/blocks, the node B transmits a data packet to the node A, paragraphs [33-34] and Fig. 3-4); and
by the node device (a node A, Fig. 1-2 and paragraph [27]):
(the node A receives one of a plurality of WU messages/blocks, paragraph [32, 35] and Fig. 3-4);
determining a wait time interval (wherein the node A determines a wait time interval/sleep interval based on a time pointer in the WU message/block, paragraphs [31-34] and Fig. 3-4);
sleeping for a duration of the wait time interval (wherein the node A sleeps/inactive for a duration of the wait time interval, paragraphs [31-34] and Fig. 3-4);
waking up to receive a message payload packet from the controller (the node A wakes up a time indicated by the time pointer to receive a data packet from the node B, paragraphs [31-34] and Fig. 3-4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determines the wait time interval and sleeps for a duration of the wait time interval as taught by Nogueira, with the teachings of the sprinkler controller in the irrigation system as taught by combination of Gilliam and Du, for a purpose of ensure that the node device is active at a time of the transmission of the message payload packet while allowing the node device to save energy/power by be inactive before receiving the message payload packet (see Nogueira, paragraphs [32-35]).
Regarding claim 20, Nogueira further teaches wherein:
each of the plurality of wake messages comprises a wake counter (each of the WU blocks/messages includes a time pointer indicating a time where the sensor should be awake to receive the message, wherein a value of the time pointer is decreasing by each WU message/block, i.e. wake counter, paragraphs [30, 32-35]); and
determining the wait time interval is based on the wake counter in the wake message that was received (the node A determines a sleep interval based on the time pointer received in one of the WU blocks/messages, paragraphs [31-34]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the plurality of wake messages comprise a wake counter and determining the wait time interval based on the wake counter in the one wake message received as taught by Nogueira, with the teachings of controller in the irrigation system as taught by combination of Gilliam and Du, for a purpose of ensure that the node device is active at the time of the transmission of the message payload packet while transmitting the plurality of wake messages in sequence, by transmitting the wake counter in each of the wake messages (see Nogueira, paragraphs [31-35]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0084741 A1 to Gilliam et al. (hereafter refers as Gilliam) in view of US 2020/0037251 A1 to Du et al. (hereafter refers as Du) and US 2006/0133408 A1 to Nogueira-Nine et al. (hereafter refers as Nogueira) as applied to claims above, and further in view of US 2018/0279224 A1 to Yang.
Regarding claim 6, the combination of Gilliam, Du and Nogueira does not the controller waits for an “offset time” after transmitting the first sequence of the first 
Yang teaches a controller transmits a second plurality of wake messages in sequence after transmitting a first plurality of wake messages (a transmitting device transmits the first sequence of wake-up messages and the second sequence of wake-up messages after the first set of wake-up message, when no response have been received, paragraphs [158-160]) and before transmitting a message payload packet (wherein another/second sequence of wakeup messages is transmitted when no response have been received and when a response is received, the transmission of the wakeup message is stopped, and a data packet is transmitted, paragraphs [130, 152, 155, 158-160] and Fig. 8-10), wherein the controller waits for an offset time after transmitting the first sequence of the first plurality of wake messages and before transmitting the second sequence of the second plurality of wake messages (wherein the transmitting device waits at least a gap interval before transmitting a second wake up message or schedules the transmission of a second wake up message at a next duty-cycle, paragraphs [143, 155-156, 160], thus the second plurality of wake messages in sequence are transmitted after an offset time after transmitting the first plurality of wake messages in sequence, Fig. 7-10).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the controller waits for an offset time after transmitting the first sequence of the first plurality of wake messages and before transmitting the second sequence of the second plurality of wake messages as taught by Yang, with the teachings of transmitting  when a channel is busy, by scheduling the transmission after the offset (See Yang, paragraphs [156-158]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0084741 A1 to Gilliam et al. (hereafter refers as Gilliam) in view of US 2020/0037251 A1 to Du et al. (hereafter refers as Du) and US 2006/0133408 A1 to Nogueira-Nine et al. (hereafter refers as Nogueira) as applied to claims above, and further in view of US 2011/0106954 A1 to Chatterjee et al. (hereafter refers as Chatterjee).
Regarding claim 8, the combination of Gilliam, Du and Nogueira does not explicitly teach the communication channel for the sensor device has “a unique radio frequency relative to other devices in communication with the controller”.
Chatterjee teaches a controller (a device, Fig. 5 and paragraph [99]): 
pairs with a device (the device is configured to pair with another device, paragraph [99]);
determines a communication channel over a communication network (during a pairing process, select a particular RF communication channel for communicate with the paired device, paragraph [99]); and
(establishing a communication link with the device on the selected RF communication channel, paragraph [99]), 
wherein the communication channel for the device has a unique radio frequency relative to other devices in communication with the controller (wherein the selected RF communication channel for the device has a different frequency with RF communication channel for other devices in communication with the device/controller, paragraphs [99-100]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the communication channel for the device has a unique radio frequency relative to other devices in communication with the controller as taught by Chatterjee, with the teachings of pairing as taught by combination of Gilliam, Du and Nogueira, for a purpose of enabling the controller to communicate with plurality of devices including one or more sensors over multiple different frequencies, thus reducing interferences between the communications (See Chatterjee, paragraphs [99-100]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0084741 A1 to Gilliam et al. (hereafter refers as Gilliam) in view of US 2020/0037251 A1 to Du et al. (hereafter refers as Du) and US 2006/0133408 A1 to Nogueira-Nine et al. (hereafter refers as Nogueira) as applied to claims above, and further in view of US 2015/0148090 A1 to Shimomura et al. (hereafter refers as Shimomura).
claim 9, the combination of Gilliam, Du and Nogueira does not explicitly teach wherein the controller “communicates with a server device on the communication network to determine the communication channel”.
Shimomura teaches a controller (master device 2, Fig. 2 and paragraph [115]) communicates with a server device on a communication network (the master device acquires a list of frequencies usable for communications from a WS database server 1 on a communication network, Fig. 2 and paragraph [115]) to determine the communication channel for a device (wherein the master device 2 uses the list of frequencies to determine a communication channel for a slave device to communicate with the master device, paragraphs [115-117]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the controller communicates with a server device on the communication network to determine the communication channel for the device as taught by Shimomura, with the teachings of pairing as taught by combination of Gilliam, Du and Nogueira, for a purpose of enabling the controller to use the WS channels for communicate with the sensor device, thus expanding a number for resources available for the controller to communicate with the sensor device (See Shimomura, paragraphs [3-4, 115-117]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0084741 A1 to Gilliam et al. (hereafter refers as Gilliam) in view of US 2020/0037251 A1 to Du et al. (hereafter refers as Du) and US 2006/0133408 A1 to (hereafter refers as Nogueira) as applied to claims above, and further in view of US 2013/0059614 A1 to Kannan et al. (hereafter refers as Kannan).
Regarding claim 10, the combination of Gilliam, Du and Nogueira does not explicitly teach wherein the controller “monitors one or more communication channels on the communication network” to determine the communication channel.
Kannan teaches a controller (a wireless communication device A determines a channel for communication with another peer/device, paragraphs [52-58]) monitors one or more communication channels on the communication network to determine the communication channel for a device (the wireless communication device A measures a channel quality of each channels to determine whether the channel(s) should be used for communication with other peer(s), paragraphs [54-58]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the controller monitors one or more communication channels on the communication network to determine the communication channel for a device as taught by Kannan, with the teachings of pairing and determining the communication channel for sensor device as taught by combination of Gilliam, Du and Nogueira, for a purpose of ensure that the determined communication channel has a channel quality that is higher than a threshold (See Kannan, paragraph [54]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0320490 A1 discloses the UE enters an extended sleep interval during which the UE does not wake up for multiple paging occasions (see paragraph [67]).
US 2021/0068055 A1 discloses different DRX cycles for different UEs (Fig. 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 14, 2021